Exhibit 10.9

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT (the "Amendment"), effective as of March 2, 2006, to the employment
agreement, dated as of June 10, 2002 (the "Agreement"), between REVLON CONSUMER
PRODUCTS CORPORATION ("RCPC" and, together with its parent Revlon, Inc. and its
subsidiaries, the "Company") and David L. Kennedy (the "Executive").

WHEREAS, RCPC wishes to continue the employment of the Executive with the
Company, and the Executive wishes to accept continued employment with the
Company on the terms and conditions set forth in the Agreement, as amended by
this Amendment (capitalized terms used herein without definition being used with
the meanings ascribed to them in the Agreement); and

WHEREAS, effective upon the filing of the Company's Annual Report on Form 10-K
for the fiscal year ended December 31, 2005, the Executive will no longer serve
as Executive Vice President of the Company and President, Revlon International,
and will serve as Executive Vice President and Chief Financial Officer of the
Company and RCPC.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto agree as follows:

1.    Section 1.1 of the Agreement, describing the Executive's duties, is hereby
amended and restated to read as follows:

"1.1    Employment, Duties.    RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render exclusive and full-time services to the
Company in the capacity of chief financial officer of the Company, with
responsibility for all financial operations of the Company, including, without
limitation, treasury, accounting, investor relations, internal audit, internal
control over financial reporting, tax and information technology functions, and
such other duties and responsibilities consistent with such position (including
service as a director of the Company or director or officer of any subsidiary of
the Company if so elected ) as may be assigned to the Executive from time to
time by the Company's President and Chief Executive Officer (the "CEO"). The
Executive's title shall be Executive Vice President and Chief Financial Officer
of the Company, or such other title of at least equivalent level consistent with
the Executive's duties from time to time as may be assigned to the Executive by
the CEO. The Executive shall report directly to the CEO and shall be a member of
RCPC's Executive Committee as in effect from time to time."

2.    Section 1.3 of the Agreement is hereby amended and restated in order to
delete the prior reference to regular travel to the Company's international
operations, and shall read as follows:

"1.3    Location.    The duties to be performed by the Executive hereunder shall
be performed by primarily at the office of RCPC in the New York City
metropolitan area, subject to reasonable travel requirements consistent with the
nature of the Executive's duties from time to time on behalf of the Company."

3.    Section 2.1 of the Agreement, regarding the term of Executive's
employment, is hereby amended and restated to read as follows:

"2.1    The Term.    The term of the Executive's employment under this Agreement
(the "Term") shall commence on the date when the Company files its Annual Report
on Form 10-K for the fiscal year ended December 31, 2005 with the Securities
Exchange Commission (the "Effective Date") and shall end on the later of
December 31, 2007 or twenty-four (24) months after RCPC provides to the
Executive a notice of non-renewal, unless in either case sooner terminated
pursuant to Section 4. Non-extension of the Term shall not be deemed to be a
breach of this Agreement by RCPC for purposes of Section 4.4. Additionally, the
Executive may terminate the Term at any time upon sixty (60) days' prior written
notice to the Company and such termination shall not be deemed a breach of this
Agreement. During any period that the Executive's employment shall continue
following the end of the Term, the Executive shall be deemed an employee at
will, provided, however, that the Executive shall be eligible for severance on
the terms and subject to the conditions of the Revlon Executive Severance Policy
as in effect from time to


--------------------------------------------------------------------------------


time (the "Executive Severance Policy"), provided that the Severance Period for
the Executive under the Executive Severance Policy shall be 24 months, subject
to the terms and conditions of such policy."

4.    Section 4 of the Agreement is hereby amended to add the following
subsection 4.7 with respect to deferred compensation:

"4.7    Internal Revenue Code 409A.    Internal Revenue Code section 409A
("Section 409A") imposes additional taxes and interest on compensation or
benefits deferred under certain nonqualified deferred compensation plans (as
defined under the Code and related regulations). These plans may include, among
others, nonqualified retirement plans, bonus plans, stock option plans,
employment agreements and severance agreements. Revlon reserves the right to
provide compensation or benefits under any such plan in amounts, at times and in
a manner that minimizes taxes, interest or penalties as a result of section
409A, including any required withholdings."

5.    Except as expressly modified by this Amendment, all provisions of the
Agreement shall continue in full force and effect. In the event of any conflict
between the terms of this Amendment and the provisions of the Agreement or any
other plan, policy, contract, arrangement or agreement between Executive and the
Company, the terms of this Amendment shall be controlling.

IN WITNESS WHEREOF, the parties have executed this Amendment on March 2, 2006.

[spacer.gif] REVLON CONSUMER PRODUCTS CORPORATION

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/   Jack L.
Stahl                                    
Jack L. Stahl
President and Chief Executive Officer

[spacer.gif] /s/   David L. Kennedy                                
David L. Kennedy

2


--------------------------------------------------------------------------------
